DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-26 have been canceled and new claims 27-51 have been added as requested in the amendment filed January 4, 2022. Following the amendment, claims 27-51 are pending in the present application.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, drawn to a method for diagnosis or prognosis of a neurodegenerative disease, in the reply filed on January 4, 2022 is acknowledged. Applicant indicates that new claims 27-51 read upon the elected invention.

3.	Accordingly, claims 27-51 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed 01/05/2022 has been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of the priority document IT 102020000018544 has been received.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites  that the analyzing step (b) of claim 27 “comprises determining the presence of a deletion of amino acids within the region of amino acids 1-271 of U-p53”. However, this limitation renders the claim indefinite because step (b) of claim 27 only recites analyzing the sample for the presence of two or more post-translational modifications (PTMs) in the region of 1-371 of the p53 protein. Mutations in the encoding nucleic acid sequence, or defects that occur during the translation process, are responsible for missing or deleted amino acid residues within a protein’s sequence. In other words, deleted amino acid residues are not a “post-translational” modification. Therefore, it is unclear how the analyzing step of determining the presence of two or more “post-translational” modifications can be performed to determine the presence of a deletion of amino acids as claimed. The metes and bounds of claim 30 therefore cannot be readily determined. Dependent claim 31 is included in this rejection as it contains all of the limitations of claim 30, yet nothing in addition that would aid in clarifying the issue.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, claim 30 recites that the analyzing step (b) of claim 27 comprises determining the presence of a deletion of amino acids within the region of residues 1-271 of the p53 protein. However, the deletion of amino acids is not a post-translational modification (PTM), and step (b) of claim 27 recites that the sample is analyzed “for the presence of two or more” PTMs. In other words, claim 30 fails to further limit the subject matter of claim 27 from which it depends.  
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the analysis step in claims 30 and 31 could be infringed without infringing the claim from which it depends, i.e., claim 27.  Therefore, the claims are improperly dependent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 27-38 and 40-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US 2006/0148093 A1) in view of Memo et al. (US 2018/0057572 A1), Meek et al. (Cold Spring Harb. Perspect. Biol. 2009, 00:a000950) and DeHart et al. (Mol. Cell. Proteomics. 2014, 13(1): 1-17).
	Gygi et al. disclose methods for the detection and quantification of modified proteins within a sample (see [0008] and [0016]), such as to diagnose the presence or risk of a disease in a subject (see [0017]-[0018]). In addition, Gygi teaches that the method of determining PTMs may be used in the diagnosis of disease or determining risk of disease, wherein the disease is a neurodegenerative disease such as Alzheimer's disease (AD) (see [0035]). The sample may include a biological sample obtained from an animal, human or other mammal, including a cell or tissue extract, or a biological fluid such as blood, plasma, urine, lymph, saliva, spinal fluid, or a cell or tissue lysate ([0016] and [0073]). Thus, Gygi provides for step (a) of present claim 27 (providing a biofluid sample from a subject), and claims 43 and 49 reciting that the sample is plasma.
	Gygi teaches that the method uses labeled peptide standards which co-elutes with the unlabeled target peptide having the same amino acid sequence, such as in a chromatographic separation procedure such as HPLC ([0009]-[0010]). In addition to determining the presence and/or quantity of a target polypeptide, the methods can be used to determine the presence of and/or quantity of a modification in the target polypeptide ([0020]) or a mutation in the polypeptide’s sequence ([0021]). Such modifications include post-translational modifications such as ubiquitination (see [0120]), acetylation and phosphorylation (see [0032] and [0148]). One disclosed peptide internal standard that may be used in these methods, such as to scan for mutations or modifications in target proteins, is p53 (see [0092], [0121], [0170] and [0202]). Taken together, the teachings of Gygi provide for a method of detecting the presence of post-translational modifications or mutations within the p53 protein, which is on point to step 
	With respect to claims 33-36, 44-45 and 50-51, Gygi teaches that any biochemical, immunological or cell biological fractionation method that reduces sample complexity and enriches for proteins of low abundance may be used in conjunction with the disclosed detection techniques (see [0096]). Ubiquinated polypeptides, for instance, can be isolated by immunological means or using an affinity tag (see [0130]-[0135]). Gygi discloses that the sample is subjected to trypsin digestion to obtain peptide fragments that are used for determining the post-translational modifications (see [0048], [0075], [0126], [0148] and Figure 9A). The digested peptides are purified to isolate individual test peptides for analysis ([0127]). For example, digested, ubiquinated peptides are separated by at least one round of liquid chromatography, such as by HPLC (see [0034] and [0139]-[0140]).
	Taken together, therefore, Gygi’s disclosure provides for a method of determining post-translational modifications (PTMs) in the p53 protein within a biological sample of a subject, wherein the method comprises enriching the sample for p53 and subjecting the sample to trypsin digestion and peptide fragmentation prior to analysis. However, the reference does not teach the specific PTMs that are recited in the present claims (i.e., PTMs 1-11).
	Memo et al. teach methods for diagnosing Alzheimer's disease (AD) or cognitive impairment in a subject wherein the method comprises detecting a conformationally altered isoform of p53 protein resulting from its post-translational modifications (see [0009]-[0010]). Memo teaches that such isoforms conformationally altered by post-translational modifications are expressed in biological samples from subjects having AD or mild cognitive impairment (MCI), and thus their detection can be used in the diagnosis of AD or MCI, or else for determining the predisposition of a subject with MCI to develop AD (see [0010]-[0012] and [0020]). Memo also teaches that the biological sample may be plasma (see [0009]).
	The teachings of Meek et al. and DeHart et al. are commensurate and therefore will be presented together. Meek et al. teach that p53 protein is modified by as many as 50 individual PTMs, many of which occur in response to both genotoxic and/or 
	Consistent with the teachings of Meek, DeHart et al. disclose that p53 is an integral component of numerous cellular signaling pathways, including those that regulate apoptosis, cell cycle arrest, mitosis, and cellular metabolism, and is a crucial determinant of cell fate in response to genotoxic and other forms of stress (see p. 1, right column).  DeHart teaches that the p53 protein is subject to extensive PTMs that regulate its stability, localization, and transcriptional activity in both a stress- and a cell-type-specific manner (see p. 2, top of left column).  DeHart teaches a method that comprises determining multiple PTMs of the p53 protein, the method comprising first purifying and isolating (i.e., enriching) p53 from a biological sample, digesting the sample with proteases including trypsin, and analyzing the digested sample using HPLC to detect PTMs (see methods at p. 3).  DeHart discloses both previously described (Fig. 6A) and newly identified PTMs (Fig. 6B) within the p53 protein. These PTMs include: acetylation at (i.e., a CO-CH3 branched group) at amino acids K164 and K370 (PTM-2 and PTM-3, respectively), and ubiquitylation at amino acids K101, K120, K132, K139, K291 and K357 (PTMs 4-9, respectively). DeHart thus teaches several of the p53 PTMs recited in present claims 27-29 and 32, as well as the limitations of present claims 33-35.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the method disclosed by Gygi to detect two or more of the PTMs in p53 as described by the Meek and DeHart references and thereby arrive at the presently claimed invention. Given the teachings of Memo indicating that PTMs are responsible for conformationally altered p53 protein that is correlated to AD, it further would have been obvious to have used the detection method of Gygi to analyze PTMs in p53 protein, such as those taught by Meek and DeHart, in the diagnosis of cognitive impairment or AD as claimed. In particular, the prior art references describe how PTMs 
Finally, it is noted that the only active method step recited in present claims 37-38 is the “analyzing” step (analyzing a biofluid sample of a subject for the presence of at least two PTMs of the p53 protein), which step is taught by Gygi. And with respect to claim 37, it is noted that the broadest reasonable interpretation (BRI) of the claim encompasses analyzing a biofluid sample for the presence of at least two PTMS in p53 protein in both healthy, non-cognitively impaired subjects as well as subjects potentially having a neurodegenerative disease, which would encompass the determination of p53 PTMs in any subject. The “wherein” clause within claims 37-38, 40-42 and 46-48 merely defines which PTMs are indicative of which condition or prognosis (i.e., cognitively unimpaired, neurodegenerative disease, AD, etc.); there is no specific requirement within the claims that any particular pattern or sub-grouping of PTMs be recognized or determined as part of the method. Regardless, the claims encompass “comprising” language, and thus the determination of all of the known PTMs within p53 protein is encompassed by the BRI of the claims. As demonstrated by Meek and DeHart, a method of detecting the presence of all of the known p53 PTMs would therefore comprise detection of two or more of PTMs 1-11 as presently claimed.  Accordingly, the prior art references render obvious the presently recited method of instant claims 27-38 and 40-51. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 37-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of identifying a subject as cognitively impaired/as having Mild Cognitive Impairment (MCI)/ or as having Alzheimer's disease (AD), comprising analyzing a biofluid sample of the subject for the presence of at least two post-translation modifications (PTMs) in the region of amino acids 1-371 of the p53 protein (U-p53), wherein the presence of the at least two PTMs is indicative of cognitive impairment/MCI/AD/neurodegenerative disease in the subject. Thus, the claimed methods are directed to the natural correlation between the presence of certain biomarkers (PTMs) and the presence of a cognitive impairment or disease, which is a natural phenomenon. 
This judicial exception is not integrated into a practical application because there is nothing else recited in the claims besides the “analyzing” step, which step may be considered a data gathering that is required in order to determine the presence of the PTMs and thus perform the diagnostic method. Thus, the judicial exception is not integrated into a practical application because there are no additional steps to impose any meaningful limits on practicing the methods. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of PTMs within the U-p53 protein in correspondence to pathology or disease was well understood, routine and conventional in the art at the time of invention. The instant specification, for example, indicates at p. 1 that “the presence of a large amount of altered conformational p53 isoform as an early risk factor for Alzheimer's disease (shortly ‘AD’) have been demonstrated in different studies [1-3].” The prior art also recognized that the p53 protein is modified by over 50 individual posttranslational Cold Spring Harb. Perspect. Biol. 2009, 00:a000950), and DeHart et al. (Mol. Cell. Proteomics, 2014, 13(1): 1-17). See also Doll et al. (ACS Chem. Biol. 2015, 10, 63-71), which teaches various mass spectrometry-based techniques for the detection of protein post-translational modifications, which techniques are on point to those recited in, for instance, present claims 44-45 and 50-51. Thus, the detection of post-translational modifications in p53 using techniques consistent with the present claims are evidenced to be well-known, routine and conventional in the prior art at the time of invention. 
	Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception. Therefore the claims are not patent eligible.

Invitation to Participate in DSMER Pilot Program
10.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
11.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649